

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
UNCONDITIONAL GUARANTY


This continuing Unconditional Guaranty (“Guaranty”) is entered into as of
September 28, 2007 by Xedar Corporation (“Guarantor”) in favor of Silicon Valley
Bank (“Bank”).


Recitals
 
A.           Bank and LandPixx, LLC, a Colorado limited liability company
(“Borrower”), entered into that certain Loan and Security Agreement dated as of
April 23, 2007, (as amended, restated, or otherwise modified from time to time,
the “Loan Agreement”) pursuant to which Bank agreed to make certain advances of
money and to extend certain financial accommodations to Borrower (collectively,
the “Loans”), subject to the terms and conditions set forth
therein.  Capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Loan Agreement.
 
B.           In consideration of the agreement of Bank to continue to extend the
Loans to Borrower under the Loan Agreement, Guarantor is willing to guaranty the
full payment and performance by Borrower of all of its obligations thereunder
and under the other Loan Documents, all as further set forth herein.
 
C.           Guarantor is, or will soon be, directly or indirectly, the 50%
owner of Borrower and will obtain substantial direct and indirect benefit from
the Loans made by Bank to Borrower under the Loan Agreement.
 
Now, Therefore, to induce Bank to continue its extension of credit under the
Loan Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
Guarantor hereby represents, warrants, covenants and agrees as follows:


Section 1. Guaranty.


1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Bank the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations;
provided, however, the maximum liability of Guarantor hereunder shall not exceed
at any time the sum of (a) principal indebtedness of Borrower to Bank in the
amount of $1,400,000.00, plus (b) all accrued and unpaid interest on such
principal indebtedness, plus (c) all Bank Expenses.  Guarantor agrees that it
shall execute such other documents or agreements and take such action as Bank
shall reasonably request to effect the purposes of this Guaranty.


1.2           Separate Obligations.  These obligations are independent of
Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).


Section 2.  Representations and Warranties.
 
Guarantor hereby represents and warrants that:
 
(a)           Guarantor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Colorado; (ii) is duly
qualified to do business and is in good standing in every jurisdiction where the
nature of its business requires it to be so qualified (except where the failure
to so qualify would not have a material adverse effect on Guarantor’s condition,
financial or otherwise, or on Guarantor’s ability to pay or perform the
obligations hereunder); and (iii) has all requisite power and authority to
execute and deliver this Guaranty and each Loan Document executed and delivered
by Guarantor pursuant to the Loan Agreement or this Guaranty and to perform its
obligations thereunder and hereunder.
 


--------------------------------------------------------------------------------





 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty (i) are within Guarantor’s powers and have been duly authorized by all
necessary action; (ii) do not contravene Guarantor’s charter documents or any
law or any contractual restriction binding on or affecting Guarantor or by which
Guarantor’s property may be affected; (iii) do not require any authorization or
approval or other action by, or any notice to or filing with, any governmental
authority or any other Person under any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, except such as have been obtained or
made; and (iv) do not result in the imposition or creation of any Lien upon any
property of Guarantor.
 
(c)           This Guaranty is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.


(d)           There is no action, suit or proceeding affecting Guarantor pending
or threatened before any court, arbitrator, or governmental authority, domestic
or foreign, which may have a material adverse effect on the ability of Guarantor
to perform its obligations under this Guaranty.
 
(e)           Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind.
 
(f)           The financial statements of Guarantor which have been furnished to
Bank, fairly present the financial position and results of operations for
Guarantor for the dates and periods purported to be covered thereby, all in
accordance with GAAP, and there has been no material adverse change in the
financial position or operations of Guarantor since the date of such financial
statements.
 
(g)           The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.
 
(h)           Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.  Guarantor expressly agrees that any
misrepresentation or breach of any warranty whatsoever contained in this
Guaranty shall be deemed material.


Section 3.  General Waivers.  Guarantor waives:


(a)           Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.


(b)           Any defenses from disability or other defense of Borrower or from
the cessation of Borrowers liabilities.


(c)           Any setoff, defense or counterclaim against Bank.


(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Bank have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrower.


--------------------------------------------------------------------------------





(e)           Any right to enforce any remedy that Bank has against Borrower.


(f)           Any rights to participate in any security held by Bank.


(g)           Any demands for performance, notices of nonperformance or of new
or additional indebtedness incurred by Borrower to Bank.  Guarantor is
responsible for being and keeping itself informed of Borrower’s financial
condition.


(h)           The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.




Section 4.  Real Property Security Waiver.  Guarantor acknowledges that, to the
extent Guarantor has or may have rights of subrogation or reimbursement against
Borrower for claims arising out of this Guaranty, those rights may be impaired
or destroyed if Bank elects to proceed against any real property security of
Borrower by non-judicial foreclosure.  That impairment or destruction could,
under certain judicial cases and based on equitable principles of estoppel, give
rise to a defense by Guarantor against its obligations under this
Guaranty.  Guarantor waives that defense and any others arising from Bank’s
election to pursue non-judicial foreclosure.  Guarantor waives the benefits, if
any, of any statutory or common law rule that may permit a subordinating
creditor to assert any defenses of a surety or guarantor, or that may give the
subordinating creditor the right to require a senior creditor to marshal assets,
and Guarantor agrees that it shall not assert any such defenses or rights.


Section 5. Reinstatement.  Notwithstanding any provision of the Loan Agreement
to the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.  The determination as to whether any such payment must be rescinded
or restored shall be made by Bank in its sole discretion; provided, however,
that if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Bank from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such
litigation.  To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.


Section 6. No Waiver; Amendments.  No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Guaranty may not be
amended or modified except by written agreement between Guarantor and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
Bank.
 
Section 7. Compromise and Settlement.  No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.
 
Section 8. Notice.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:
 


--------------------------------------------------------------------------------





 
If to Guarantor:                           Xedar Corporation
8310 South Valley Highway, Suite 220
Englewood, CO 80112
Attention: Hugh H. Williamson
Telephone No.: 303-377-0111
Facsimile No.: 303-377-0632
 
If to Bank:                                  Silicon Valley Bank
380 Interlocken Crescent, Suite 600
Broomfield, CO 80021
Attention: Ryan Lee
Telephone No.: 303-410-3477
Facsimile No.: 303-469-9088
 
with copies to:                             Block Markus & Williams LLC]
1700 Lincoln Street, Suite 4000
Denver, CO 80203
Attention: Keith Block, Esq.
Telephone No.: 303-830-0800
Facsimile No.: 303-830-0809
 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 9. Entire Agreement.  This Guaranty constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between Guarantor and Bank, whether written or oral, respecting the subject
matter hereof.
 
Section 10. Severability.  If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible.  In any event, all other provisions of this
Guaranty shall be deemed valid and enforceable to the full extent possible under
applicable law.
 
Section 11. Subordination of Indebtedness.  Any indebtedness or other obligation
of Borrower now or hereafter held by or owing to Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Bank, except as such indebtedness or other obligation is expressly permitted to
be paid under the Credit Agreement; and such indebtedness of Borrower to
Guarantor is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by Guarantor in trust for
Bank and to be paid over to Bank on account of the Obligations of Borrower to
Bank, but without reducing or affecting in any manner the liability of Guarantor
under the other provisions of this Guaranty.  Any notes now or hereafter
evidencing such indebtedness of Borrower to Guarantor shall be marked with a
legend that the same are subject to this Guaranty.


--------------------------------------------------------------------------------





Section 12. Assignment; Governing Law.  This Guaranty shall be binding upon and
inure to the benefit of Guarantor and Bank and their respective successors and
assigns, except that Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Bank,
which may be granted or withheld in Bank’s sole discretion.  Any such purported
assignment by Guarantor without Bank’s written consent shall be void.  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of Colorado without regard to principles thereof regarding conflict of
laws.
 
Section 13.  PERSONAL JURISDICTION.  GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OF THE
AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH MAY BE
BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF COLORADO AS BANK
MAY ELECT (PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF
COLORADO), AND, BY EXECUTION AND DELIVERY HEREOF, GUARANTOR ACCEPTS AND CONSENTS
TO, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND
AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS WAIVED BY BANK IN
WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY GUARANTOR AGAINST
BANK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF BANK TO BRING PROCEEDINGS AGAINST
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  GUARANTOR HEREBY WAIVES, TO
THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR
PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS.
 
Section 14. WAIVER OF JURY TRIAL.  EACH OF BANK AND GUARANTOR HEREBY WAIVES, TO
THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY RELATED
INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15.
 
 
 
GUARANTOR

XEDAR CORPORATION




By: /s/ Hugh H. Williamson,
III                                                                           


Name: Hugh H. Williamson,
III                                                                           


Title: President, CEO &
Director                                                                           


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


